
	
		II
		Calendar No. 60
		111th CONGRESS
		1st Session
		S. 384
		[Report No. 111–19]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 5, 2009
			Mr. Lugar (for himself,
			 Mr. Casey, Mr.
			 Durbin, Mr. Harkin,
			 Ms. Collins, Mr. Kerry, and Mr.
			 Begich) introduced the following bill; which was read twice and
			 referred to the Committee on Foreign
			 Relations
		
		
			May 13, 2009
			Reported by Mr. Kerry,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To authorize appropriations for fiscal
		  years 2010 through 2014 to provide assistance to foreign countries to promote
		  food security, to stimulate rural economies, and to improve emergency response
		  to food crises, to amend the Foreign Assistance Act of 1961, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Global Food Security Act of
			 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Policy objectives, planning and coordination
					Sec. 101. Statement of policy.
					Sec. 102. Comprehensive food security strategy.
					Sec. 103. Reports.
					TITLE II—Bilateral programs
					Sec. 201. Agriculture, rural development, and
				nutrition.
					Sec. 202. Agricultural research.
					TITLE III—University partnerships for agriculture
					Sec. 301. Amendments to Foreign Assistance Act of
				1961.
					TITLE IV—Emergency rapid response to food
				crises
					Sec. 401.
				Emergency food
				assistance accountEmergency rapid response to food crises
				account.
					Sec. 402. Authorization of appropriations.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Nearly 1,000,000,000 people worldwide
			 suffer from food insecurity, defined as a lack of access to sufficient food to
			 meet dietary needs for an active and healthy life.
			(2)The number of food insecure increased from
			 849,000,000 in 2006 to 982,000,000 in 2007, according to the Department of
			 Agriculture.
			(3)The World Food Programme reports that
			 25,000 people die each day from malnutrition-related causes.
			(4)The food security situation of lower income
			 countries is projected to continue to deteriorate over the next decade.
			(5)Nearly half of the world’s food insecure
			 live in Sub-Saharan Africa.
			(6)The agricultural sector comprises large
			 portions of the total labor force in many developing countries, as high as 70
			 to 80 percent in Sub-Saharan Africa, where it also contributes about 35 percent
			 of the total gross national product (GNP).
			(7)Agriculture has been shown to be an
			 efficient engine of economic growth in developing countries, with the benefit
			 of promoting income for the poorest, equity, and social justice.
			(8)A diverse and secure food supply has health
			 benefits, including increasing child survival, improving cognitive and physical
			 development of children, especially those under two years of age, increasing
			 immune system function including resistance to HIV/AIDS, and improving human
			 performance.
			(9)Rapid increases in global food costs
			 since
			 2007in 2007 and
			 2008 and downturns in the global economy threaten to
			 significantly undermine gains achieved in poverty reduction and health programs
			 over the past
			 decade.
			(10)The poor in developing countries spend as
			 much as 50 to 70 percent of their incomes on food.
			(11)Three out of five of those suffering from
			 hunger are rural small-scale agriculturalists. One out of five is a rural
			 landless laborer, and another one-fifth are urban poor, according to the United
			 Nations Hunger Task Force.
			(12)Women, who are often heads of households,
			 comprise a large proportion of small holders and face unique challenges and
			 heightened vulnerability to food insecurity.
			 Studies show that increasing the
			 incomes and access to food for women benefits the entire household as they are
			 more likely to share these resources with family members.
			(13)A comprehensive approach to long-term food
			 security should encompass improvements in nutrition, education, agricultural
			 infrastructure and productivity, finance and markets, safety net programs, job
			 creation, household incomes, research and technology, and the
			 environment.
			(14)A comprehensive food
			 security strategy should include expertise of private voluntary organizations
			 and cooperatives, many of which have experience in working with the rural poor,
			 community-based organizations, and local administrators to improve agriculture,
			 businesses, and infrastructure and to address nutrition and food security needs
			 at the household and community level.
			3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the United States Agency for International
			 Development.
			(2)Agricultural
			 assistanceThe term agricultural assistance means
			 assistance that has the objective of improving agriculture and rural
			 development through such strategies as raising agricultural productivity,
			 strengthening infrastructure, enhancing human and institutional capacity at
			 educational institutions, including those of higher education, creating markets
			 and a conducive business environment, improving health and nutrition,
			 particularly for vulnerable groups, and expanding access to technology through
			 extension and related programs.
			(2)(3)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
				(A)the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate; and
				(B)the Committee on Foreign Affairs and the
			 Committee on Appropriations of the House of Representatives.
				(3)(4)Chronic food insecurityThe term chronic food
			 insecurity means ongoing and persistent lack of access to sufficient
			 food to meet dietary needs for an active and healthy life.
			(4)(5)Extreme povertyThe term extreme poverty means
			 income of less than half of the poverty level as defined by the International
			 Bank for Reconstruction and Development for the relevant year.
			(5)(6)Institution of higher
			 educationThe term
			 institution of higher education means educational institutions
			 providing post-secondary education and training.
			IPolicy objectives, planning and
			 coordination
			101.Statement of policyIt is the policy of the United States to
			 promote global food security, to eradicate hunger and malnutrition, to
			 alleviate poverty, to improve agricultural productivity and rural development,
			 to support the development of institutions of higher learning that will enhance
			 human capacity, entrepreneurial skills and job creation, agricultural research
			 and technology, and the dissemination of farming techniques to all parts of the
			 agriculture sector, and to support sustainable farming methods.
			102.Comprehensive food security
			 strategy
				(a)Special coordinatorThe President shall designate an individual
			 to serve in the
			 Executive Office of the President as the Special Coordinator
			 for Food Security. The coordinator shall assist the President by—
					(1)advising the President on international
			 food security issues;
					(2)taking such actions as are necessary to
			 ensure the coordination of the food security efforts and programs of the United
			 States, including the activities of Federal agencies; and
					(3)overseeing the development and
			 implementation of the strategy described in subsection (b).
					(b)Content of strategyThe strategy referred to in subsection
			 (a)(3) is a comprehensive food security strategy that—
					(1)includes specific and measurable goals,
			 benchmarks and time frames, and a plan of action to achieve the objectives
			 described in section 101;
					(2)seeks, to the greatest extent possible, to
			 encourage the leverage of—
						(A)resources of private sector providers of
			 agriculture inputs, processors, and marketers, including through the Global
			 Development Alliances of the United States Agency for International Development
			 and other measures;
						(B)consultation with the academic and research
			 community, private voluntary organizations, and, cooperatives, and other
			 program implementers;
						(C)the coordination of United States food
			 security efforts with similar efforts of international organizations,
			 international financial institutions, the governments of developing and
			 developed countries, and United States and international nongovernmental
			 organizations; and
						(D)the incorporation of approaches directed at
			 reaching women living in poverty.
						(3)provides appropriate linkages with United
			 States international health programs, such as the President’s Emergency Plan
			 for HIV/AIDS Relief;
					(4)reflects a whole-of-government approach
			 that incorporates and encompasses the programs of relevant Federal departments
			 and agencies that engage in some aspect of food security, including the
			 Department of State, the United States Agency for International Development,
			 the Department of Agriculture, the Department of Defense, the Millennium
			 Challenge Corporation, the Department of the Treasury, the Office of the United
			 States Trade Representative, and the Department of Health and Human Services;
			 and
					(5)provides annual monitoring and evaluation
			 of the program addressing progress toward improving access to food,
			 availability of food, utilization of food, and risk factors associated with
			 food insecure populations.
					(c)ImplementationThe United States Agency for International
			 Development shall be the lead agency in implementing the strategy described in
			 subsection (b).
				103.Reports
				(a)Annual reports
					(1)In generalNot later than one year after the date of
			 the enactment of this Act, and not later than December 31 of each year
			 thereafter through 2014, the President shall submit to the appropriate
			 congressional committees a report on the implementation of the strategy
			 described in section 102(b).
					(2)ContentThe report required under paragraph (1)
			 shall include—
						(A)a copy of the strategy and an indication of
			 any changes made in the strategy during the preceding calendar year;
						(B)an assessment of progress made during the
			 preceding calendar year toward meeting the objectives described in section 101
			 and the specific goals, benchmarks, and time frames specified in the strategy
			 described in section 102(b);
						(C)a description of United States Government
			 programs contributing to the achievement of the objectives described in section
			 101, including the amounts expended on such programs during the preceding
			 fiscal year; and
						(D)an assessment of United States efforts to
			 encourage and leverage business and philanthropic participation in United
			 States food security programs and to coordinate such programs with similar
			 efforts of international organizations, international financial institutions,
			 the governments of developing and developed countries, and United States and
			 international nongovernmental organizations.
						(3)Government Accountability Office
			 ReportNot later than 270
			 days after the submission of each report under paragraph (1), the Comptroller
			 General of the United States shall submit to the appropriate congressional
			 committees a report that contains—
						(A)a review of, and comments addressing, the
			 report submitted under paragraph (1); and
						(B)recommendations relating to any additional
			 actions the Comptroller General
			 determines to be
			 necessarybelieves are important to
			 improve a global food security strategy and its implementation.
						(b)Program review
					(1)In generalNot later than 4 years after the date of
			 the enactment of this Act, the President shall submit to the appropriate
			 congressional committees a report containing—
						(A)an assessment of progress made during the
			 preceding four years toward meeting the objectives described in section 101 and
			 the specific goals, benchmarks, and time frames specified in the strategy
			 described in section 102(b); and
						(B)an evaluation of the impact during the
			 preceding four years of United States food security programs on food security,
			 health, and economic growth in countries suffering from chronic food
			 insecurity.
						(2)Basis for reportThe report required under paragraph (1)
			 shall be based on assessments and impact evaluations utilizing sound
			 quantitative and qualitative methodologies and techniques used in the
			 behavioral sciences.
					IIBilateral programs
			201.Agriculture, rural development, and
			 nutrition
				(a)AuthoritySection 103(a)(1) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151a(a)(1)) is amended—
					(1)in subparagraph (B), by striking ;
			 and and inserting a semicolon;
					(2)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
					(3)by adding at the end the following new
			 subparagraphs:
						
							(D)to
				expand the economic participation of people living in extreme poverty and those
				who lack access to agriculturally productive land, including through productive
				safety net programs and health and nutrition programs, and to integrate those
				living in extreme poverty into the economy;
							(E)to
				support conservation farming and other sustainable agricultural techniques to
				respond to changing climatic conditions and water shortages; and
							(F)to
				improve nutrition of vulnerable populations, such as children under the age of
				two years old, and pregnant or lactating
				women.
							.
					(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the President to provide assistance under
			 section 103 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151a) for the
			 purpose of carrying out activities under this section, in addition to funds
			 otherwise available for such purpose—
					(1)$750,000,000 for fiscal year 2010;
					(2)$1,000,000,000 for fiscal year 2011;
					(3)$1,500,000,000 for fiscal year 2012;
					(4)$2,000,000,000 for fiscal year 2013;
			 and
					(5)$2,500,000,000 for fiscal year 2014.
					202.Agricultural researchSection 103A of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151a–1) is amended in the first sentence—
				(1)by striking , and (3) make
			 and inserting , (3) make; and
				(2)by striking the period at the end and
			 inserting , and (4) include research on biotechnological advances
			 appropriate to local ecological conditions, including genetically modified
			 technology..
				IIIUniversity partnerships for
			 agriculture
			301.Amendment to Foreign Assistance Act of
			 1961Title XII of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2220a et seq.) is amended to read as
			 follows:
				
					XIIUniversity partnerships for
				agriculture
						296.Findings and purpose
							(a)FindingsCongress makes the following
				findings:
								(1)Agriculture has been a driver of economic
				growth as the foundation of industry and commerce in developed
				countries.
								(2)Institutions of higher education, including
				vocational education, can promote a robust agriculture sector through the
				dissemination of knowledge, the building of human capital, research and
				technology, and extension.
								(3)According to a World Bank study, higher
				education contributes to national productivity, raises living standards, and
				improves the ability of a country to compete globally.
								(4)Enrollment rates in higher education are 5
				percent in Africa, 10 percent in South Asia, 19 percent in East Asia, and 23
				percent in North Africa and the Middle East.
								(5)Universities in the United States have a
				history of serving as engines of development.
								(6)Many universities in the United States have
				experience in partnering with foreign universities on faculty and student
				exchanges, curriculum development, joint research projects, and
				extension.
								(7)Land-grant universities and other
				universities in the United States have demonstrated their ability to cooperate
				with international agencies, educational
				and research
				institutionsinstitutions, and national and international
				research institutions in other countries, the private sector,
				and nongovernmental organizations worldwide in expanding global agricultural
				production, processing, business and trade, and promoting better management of
				agricultural and natural resources, including adaptation to the effects of
				climate change, to the benefit of aid recipient countries and the United
				States.
								(8)Population growth will exert pressures on
				food supplies and prices and require investments in increased agricultural
				productivity, processing, marketing, trade, research, extension, and technology
				in order to provide food security, ensure health, and build the basis for
				economic growth.
								(9)United States foreign assistance support
				for higher education has declined from the 1990s.
								(10)Global food security is in the interest of
				the United States because it promotes stability and economic growth, increases
				trade opportunities, and alleviates hunger and poverty.
								(b)PurposeThe purpose of this title is to authorize
				United States assistance that promotes food security, agriculture productivity,
				rural development, poverty and malnutrition alleviation, and environmental
				sustainability by engaging the expertise of United States institutions of
				higher education in collaboration with public and private institutions in
				developing countries.
							297.DefinitionsIn this title:
							(1)United States universitiesThe terms United States
				universities and United States institutions of higher
				education mean those colleges or universities in each State, territory,
				or possession of the United States, or the District of Columbia—
								(A)now receiving, or which may hereafter
				receive, benefits under the Act of July 2, 1862 (commonly known as the First
				Morrill Act) (7 U.S.C. 301 et seq.), or the Act of August 30, 1890 (known as
				the Second Morrill Act) (7 U.S.C. 321 et seq.), which are commonly known as
				land-grant universities;
								(B)institutions now designated or which may
				hereafter be designated as sea-grant colleges under the National Sea Grant
				College and Program Act (33 U.S.C. 1121 et seq.), which are commonly known as
				sea-grant colleges;
								(C)Native American land-grant colleges as
				authorized under the Equity in Educational Land-Grant Status Act of 1994
				(Public Law 103–382; 7 U.S.C. 301 note); and
								(D)other United States
				colleges and
				universities thatcolleges, universities, and other educational
				institutions that—
									(i)have demonstrable capacity in teaching,
				research, and extension (including outreach) activities in the agricultural
				sciences; and
									(ii)can contribute effectively to the
				attainment of the objective of this title.
									(2)AdministratorThe term Administrator means
				the Administrator of the United States Agency for International
				Development.
							(3)Public and private partners of
				universitiesThe term
				public and private partners of universities includes entities that
				have cooperative or contractual agreements with universities, which may include
				formal or informal associations of universities, other education institutions,
				national and international
				agriculture research institutions, United States Government and
				State agencies, private voluntary organizations, nongovernmental organizations,
				firms operated for profit, nonprofit organizations, multinational banks, and,
				as designated by the Administrator, any organizations, institutions, or
				agencies incorporated in foreign countries.
							(4)AgricultureThe term agriculture means the
				science and practice of activities related to food, feed, livestock, or fiber
				production, processing, marketing, distribution, utilization, and trade, and
				encompasses the study and practice of family and consumer sciences, nutrition,
				food sciences, forestry, wildlife, fisheries, aquaculture, floraculture,
				livestock management, veterinary medicine, and other environmental and natural
				resource sciences.
							298.Authority
							(a)In generalIn order to eradicate hunger and
				malnutrition, establish global food security, promote growth in agricultural
				productivity, trade expansion, and the sustainable use of natural resources,
				and alleviate poverty, the President is authorized to provide assistance on
				such terms and conditions as he may determine to implement program components
				through United States land-grant universities, other eligible universities, and
				public and private partners of universities in the United States and other
				countries, consistent with sections 103 and 103A of this Act, for the following
				purposes:
								(1)Research on problems affecting food,
				agriculture, forestry, livestock, and fisheries.
								(2)Improved human capacity and institutional
				capacity for the global application of agricultural and related environmental
				sciences.
								(3)Agricultural development and trade research
				and extension services to support the access of rural populations to national
				and global markets.
								(4)The application of agricultural sciences to
				solving food, health, nutrition, rural income, and environmental problems,
				especially among chronically food insecure populations.
								(b)Types of supportAssistance provided pursuant to this
				section may include support for—
								(1)continued efforts by international
				agricultural research centers and other international research entities to
				provide a global network, including United States universities and foreign
				universities, for international scientific collaboration on crops, livestock,
				forests, fisheries, farming resources, sustainable agricultural and land
				management technology, and food systems of global importance;
								(2)long-term collaborative research support
				programs between United States and foreign institutions of higher education
				including the training of students, teachers, extension specialists, and
				researchers;
								(3)broad dissemination of agricultural
				research through extension, cooperatively with existing public or private
				extension systems;
								(4)the participation of universities and
				public and private partners of universities in programs of multilateral banks
				and agencies that receive United States assistance;
								(5)an expansion of learning opportunities
				about agriculture for students, teachers, school administrators, community
				leaders, entrepreneurs, and the general public through international
				internships and exchanges, graduate assistantships, faculty positions, and
				other means of education and extension;
								(6)competitive grants to United States
				universities, public and private partners of universities, and universities in
				other countries for research, institution and policy development, extension,
				training, and other programs for global agricultural development, trade and the
				responsible management of natural resources; and
								(7)support for developing and strengthening
				national agricultural research systems in developing countries.
								(c)ObjectivesPrograms under this title shall be carried
				out so as to utilize the capabilities of United States universities to
				assist—
								(1)in developing institutional capacity in
				recipient countries for classroom teaching in agriculture, plant and animal
				sciences, human nutrition, vocational training, extension services, and
				business training;
								(2)in agricultural research conducted in
				recipient countries, at international agricultural research centers, or in the
				United States;
								(3)in the planning, initiation, and
				development of extension services through which information concerning
				agriculture, farming techniques, environment, nutrition, and related subjects
				will be made available to farmers and farming communities in recipient
				countries; and
								(4)in the exchange of educators, students, and
				scientists for the purpose of assisting in successful development in recipient
				countries.
								(d)Role of administratorThe President shall exercise his authority
				under this title through the Administrator.
							(e)Collaborative research support
				programOf the amounts
				authorized to be appropriated under section 201(b) of the Global Food Security
				Act of 2009, up to $45,000,000 may be made available annually for the
				Collaborative Research Support Program for fiscal years 2010 through
				2014.
							(f)Consultative group on international
				agricultural researchOf the
				amounts authorized to be appropriated under section 201(b) of the Global Food
				Security Act of 2009, up to $50,000,000 may be made available annually for core
				long-term research for the Consultative Group on International Agricultural
				Research for fiscal years 2010 through 2014.
							(g)Board for higher education collaboration
				for technology, agriculture, research, and extension
								(1)EstablishmentThe Administrator shall establish a
				permanent Board for Higher Education Collaboration for Technology, Agriculture,
				Research, and Extension (referred to as Board) for purposes of
				assisting the Administrator in the administration of the HECTARE Program, the
				Collaborative Research Support Program, and all other manner of university
				engagement authorized under this title.
								(2)MembershipThe Board shall consist of at least 7
				members, of whom—
									(A)not less than 4 shall be selected from
				United States universities; and
									(B)not less than 3 shall be selected from
				representatives of nongovernmental organizations or international education
				consortia devoted to agriculture research and education.
									(3)DutiesThe duties of the Board shall include the
				following:
									(A)Responsibility for advising the
				Administrator on issues related to the planning, implementation, and monitoring
				of activities described in this title.
									(B)Advising the Administrator on the
				formulation of basic policy, program design, procedures, and criteria for the
				HECTARE Program.
									(C)Advising the Administrator on the
				qualifications of interested institutions of higher education based on—
										(i)their ability to work collaboratively to
				improve agricultural production, scientific research, and the dissemination of
				sustainable agricultural technologies;
										(ii)their commitment to expanding and applying
				their academic, teaching, research, and outreach capacities; and
										(iii)their commitment to partner with private
				organizations, civil society, other universities, and government
				entities.
										(D)Advising the Administrator on which
				countries could benefit from programs carried out under section 299 and have an
				interest in establishing or developing agricultural institutions that engage in
				teaching, research, or extension services.
									(E)Making recommendations to the Administrator
				on the means to improve the effectiveness of activities authorized by this
				title and undertaken by universities and public and private partners of
				universities.
									(F)Assessing the impact of programs carried
				out under this title in solving agricultural problems, improving global food
				security, addressing natural resource issues, and strengthening institutional
				capacity at foreign university partners in developing countries.
									(G)Reviewing issues concerning implementation
				of this title as requested by universities and making recommendations to the
				Administrator on their resolution.
									(H)Advising the Administrator on any and all
				issues as requested.
									(4)Review of collaborative research support
				programNot later than 1 year
				after the appointment of the members of the Board, the Board shall conduct a
				review of the Collaborative Research Support Program (CRSP) with regard to the
				research focus of existing CRSP activities and their relevance to addressing
				hunger, malnutrition, agricultural productivity, and poverty alleviation, and
				shall make recommendations to the Administrator to strengthen the CRSP
				program.
								(5)Subordinate unitsThe Administrator may authorize the Board
				to create such subordinate units as may be necessary for the performance of its
				duties.
								(6)Annual report consultationThe Board shall be consulted in the
				preparation of the annual report required by section 299A and on other
				agricultural development activities related to programs under this
				title.
								(7)TermThe terms of members shall be set by the
				Administrator at the time they are appointed.
								(8)Reimbursement of expensesMembers of the Board shall be entitled to
				such reimbursement of expenses incurred in the performance of their duties
				(including per diem in lieu of subsistence while away from their homes or
				regular place of business) as the Administrator deems appropriate on a
				case-by-case basis.
								299.Higher education collaboration for
				technology, agriculture, research and extension
							(a)PurposeThe purpose of this section is to provide
				United States assistance for the development of higher educational capacity in
				the field of agriculture in a manner that builds and strengthens institutional
				and human capacity of developing countries in the field of agriculture and
				related sciences, promotes entrepreneurship and economic growth in rural areas,
				increases agricultural productivity and sustainable agriculture, alleviates
				poverty and malnutrition, promotes nutritional diversity, and promotes good
				government through the participation of United States institutions of higher
				education.
							(b)Establishment of programNot later than 90 days after the date of
				the enactment of this Act, the Administrator shall establish a program to be
				known as the Higher Education Collaboration for Technology, Agriculture,
				Research, and Extension (in this section referred to as the
				Program or HECTARE) for the purpose of providing
				assistance in support of policies and programs in eligible countries that
				advance hunger alleviation by increasing agricultural productivity and rural
				development through partnerships with institutions of higher education.
							(c)DefinitionsIn this section:
								(1)Assistance planThe term assistance plan means
				a multi-year plan developed by the United States Agency for International
				Development in coordination with a foreign government or university to provide
				assistance for agricultural education programs at a country or regional
				level.
								(2)BoardThe term Board means the Board
				for Higher Education Collaboration for Technology, Agriculture, Research, and
				Extension.
								(3)Hectare
				schoolThe term HECTARE
				school means an institution of higher education in an eligible country
				that is designated as the lead educational institution for purposes of a
				country or regional assistance plan.
								(4)Eligible countryThe term eligible country
				means a country that meets the requirements of subsection (g).
								(d)Form of assistanceAssistance may be provided under this
				section in the form of grants, cooperative agreements, or contracts to or with
				eligible entities described in subsection (h) and shall be provided pursuant to
				assistance plans as described in subsection (f). Assistance may not be provided
				under this section in the form of loans.
							(e)Use of fundsAssistance provided under this section may
				be used to provide support to HECTARE schools or, where appropriate, other
				institutions of higher education in eligible countries for the following
				purposes:
								(1)Academic exchange programs for students,
				faculty members, extension educators, and school administrators with HECTARE
				schools, other institutions of higher education, and United States
				universities.
								(2)Strengthening agricultural sciences
				curricula, including vocational training.
								(3)Increasing research capacity, output, and
				quality.
								(4)Improving the dissemination of information
				and technology to farmers and others engaged in agriculture.
								(5)Identifying leading educational
				institutions uniquely able to serve as regional hubs to promote the purposes
				specified in paragraphs (1) through (4) and promoting cooperation between such
				institutions and other educational institutions through regional
				networks.
								(f)Assistance plans
								(1)In generalThe Administrator shall provide assistance
				under this section pursuant to an assistance plan developed in coordination
				with an eligible country that establishes a multi-year plan for significantly
				improving agricultural productivity and investing in rural economies through
				the strengthening of agricultural programs at institutions of higher
				education.
								(2)ElementsAn assistance plan should—
									(A)take into account the national development
				strategy of the eligible country or the participation of the eligible country
				in a regional development strategy;
									(B)identify an institution of higher education
				for designation as a HECTARE school that has programs in agricultural
				sciences;
									(C)identify the partnership between the
				HECTARE school and other institutions of higher education that may include
				schools or research institutions in the United States and foreign countries,
				government agencies, including local and regional governments, private
				business, and civil society;
									(D)identify appropriate channels for
				dissemination of farming techniques to the field; and
									(E)identify the plans of the HECTARE school
				for—
										(i)conducting agricultural research and
				technology transfer and extension;
										(ii)strengthening the teaching of agriculture
				science, including programs aimed at curriculum, faculty, and students;
										(iii)improving university administration;
				and
										(iv)establishing methods by which to engage
				with other institutions of higher education to fulfill the purposes of the
				Program.
										(g)Eligible countries
								(1)CriteriaThe Administrator shall, in consultation
				with the Board, identify eligible countries for purposes of this section. Such
				determination shall be based, to the maximum extent possible, upon objective
				and quantifiable indicators of a country’s demonstrated commitment to the
				following:
									(A)Investments in, and support for, rural
				economies, including the protection of private property rights, the promotion
				of private sector growth and sustainable management of natural resources, the
				rights of women, and the well-being of women and children.
									(B)Raising agricultural productivity of small-
				and medium-sized farms.
									(C)Alleviating poverty and hunger among the
				entire population.
									(D)Strengthening the system of higher
				education with regard to agricultural sciences, teaching, research, and
				technology.
									(E)The wide dissemination of farming
				techniques, especially to small- and medium-sized farmers.
									(F)Good governance, transparency, and
				anti-corruption policies.
									(2)Additional factorsThe Administrator, in selecting eligible
				countries, shall consider—
									(A)the extent to which the country clearly
				meets or exceeds the eligibility criteria;
									(B)the opportunity to increase agricultural
				productivity, enhance human and institutional capacity, and reduce hunger in
				the country;
									(C)the availability of funds to carry out this
				section;
									(D)the percentage of the country’s population
				that faces chronic food insecurity; and
									(E)the existence of an institution of higher
				education in a food secure country that can serve as a regional hub for
				assistance to other schools in need of assistance in countries experiencing
				chronic food insecurity.
									(h)Eligible entitiesEntities eligible for assistance under this
				section are the following:
								(1)United States universities working in
				partnership with HECTARE schools in eligible countries.
								(2)HECTARE schools and other institutions of
				higher education in eligible countries.
								(3)Nongovernmental organizations or private
				entities.
								(i)Authorization of
				appropriationsOf the amounts authorized pursuant to
				the authorization of appropriations under section 201(b) of the Global Food
				Security Act of 2009, there is authorizedThere is authorized to be
				appropriated to the President for the purpose of carrying out activities under
				this section—
								(1)$100,000,000 for fiscal year 2010;
								(2)$200,000,000 for fiscal year 2011;
								(3)$300,000,000 for fiscal year 2012;
								(4)$400,000,000 for fiscal year 2013;
				and
								(5)$500,000,000 for fiscal year 2014.
								(j)Disclosure of funding received by United
				States universitiesThe
				Administrator shall prescribe regulations providing for the utilization by
				United States universities of alternative sources of public and private funding
				to carry out the purposes of this title and requiring the disclosure, not less
				than annually, of all such alternative funding, both prospective and
				received.
							299A.Annual reportNot later than October 1, 2010, and annually
				thereafter, the President shall submit to Congress a report detailing the
				activities carried out under this title during the preceding fiscal year and
				containing a projection of programs and activities to be conducted in the
				following
				year.
						.
			IVEmergency
			 rapid response to
			 food crises
			401.Emergency food assistance
			 accountEmergency
			 rapid response to food crises account
				(a)AuthorityWhenever the President determines it to be
			 important to the national interest, the President may furnish on such terms and
			 conditions as he may determine appropriate assistance under this Act or the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) for the purpose of
			 meeting unexpected urgent food assistance needs, notwithstanding any provision
			 of law which restricts assistance to foreign countries.
				(b)Establishment of account
					(1)EstablishmentThere is established a
			 United States Emergency
			 Food Assistance FundUnited States Emergency Rapid Response to Food
			 Crises Fund to carry out the purposes of this section (in this
			 section referred to as the Fund).
					(2)Authorization of
			 appropriationsThere are
			 authorizedSubject to the limitations in this title, and
			 notwithstanding any other provision of this or any other Act, there are
			 authorized to be appropriated to the President from time to time
			 such sums as may be necessary for the Fund to carry out the purposes of this
			 section, except that no amount of funds may be appropriated which, when added
			 to amounts previously appropriated but not yet obligated for such purpose,
			 would cause the total of such appropriated amounts to exceed
			 $500,000,000.
					(3) Availability of fundsAmounts appropriated pursuant to this
			 section shall remain available until expended.
					(c)Use of fundsAssistance provided under this section may
			 include—
					(1)the local and regional purchase and
			 distribution of food; and
					(2)the provision of emergency non-food
			 assistance, including vouchers or cash transfers, safety net programs, or other
			 appropriate non-food assistance.
					(d)Limited delegation of
			 authorityThe authority under
			 subsection (a) may be delegated to the Administrator, provided that not more
			 than $100,000,000 may be made available in any fiscal year pursuant to
			 determinations made by the Administrator pursuant to the delegation of such
			 authority.
				(e)Reporting requirementsThe Administration shall submit a report to
			 the appropriate congressional committees not later than 5 days before providing
			 assistance pursuant to a determination made under this section. The report
			 shall indicate the unexpected urgent food needs to be addressed by the
			 assistance and the amount of assistance to be provided.
				402.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $500,000,000 for fiscal year 2010 for the purpose
			 of carrying out this title.
			
	
		May 13, 2009
		Reported with amendments
	
